Citation Nr: 1310840	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to August 1969. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in December 2010, when the matters of service connection for COPD and a heart disorder were remanded for additional development.  An October 2011 rating decision granted service connection for non-obstructive coronary artery disease based on herbicide exposure.  Hence, that matter is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

In the December 2010 Remand the Board observed:

The Veteran claims that he has chronic obstructive pulmonary disease (COPD) as a result of exposure to asbestos and inhaling diesel smoke for 7 to 8 hours at a time while serving in Vietnam.  The Veteran's DD214 shows that he served aboard the USS Mercer, his specialty number and title was SHB (ship's serviceman (barber)), and his related civilian occupation was barber. 

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that with a claim of service connection for disability claimed to be a residual of asbestos exposure VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.  Private treatment records include an April 2002 note which shows that, after service, the Veteran was a truck driver and "carried amonium nitrate and nitroglycerine for years."  A June 2002 letter from a pulmonary specialist notes that the Veteran had "an extensive smoking history of thirty-two plus pack years," had quit one year ago, and his symptoms of dyspnea with exertion and wheeze were consistent with COPD. 

VA treatment records include a May 2006 pulmonary clinic note which shows that the Veteran reported asbestos exposure on a Navy ship, recalled spraying of asbestos insulation and covering of pipes with asbestos while he was stationed on a ship, and acknowledged a history of smoking 1 1/2 packs per day from 1969 to 2001 (he quit in 2001 after a truck accident); the report notes the Veteran's past medical history, and notes that he had COPD. 

The October 2006 rating decision and June 2007 statement of the case (SOC) appear to concede that the Veteran had some (but minimal) exposure to asbestos in service; the development has not included the information-gathering and fact-finding required in claims that involve allegations of disability due to asbestos exposure.

The Board's remand instructed the RO to conduct exhaustive development to ascertain the extent of the Veteran's asbestos exposure in service (and of any asbestos exposure pre or post service) and then make a formal fact-finding regarding the nature and extent of such exposures, as well as the Veteran's exposure to other known or alleged risk factors for COPD (to include cigarette smoking, exposure to diesel fuel in service, exposure to other environmental hazards postservice, etc.).  Thereafter, the Veteran was to be examined by a pulmonologist to determine the etiology of his COPD based on a review of the claims file (specifically including the RO's fact-finding regarding the various environmental exposures and other risk factors in service and postservice).  

A review of the record found that the formal fact-finding sought by the Board was not accomplished.  As was noted in the February 2013 Appellant's Post-Remand Brief, the Veteran was examined by a neurologist in Febuary 2011 (with January 2012 addendum).  In the January 2012 addendum, the examiner noted that the claims file was reviewed; concluded (although formal fact-finding was not accomplished by the RO) that the Veteran's exposure to asbestos as a ship serviceman was minimal; and opined "it is less likely as not (less than 50/50 probability) that the Veteran's COPD is related to his active service and specifically exposure to asbestos or to diesel fuel fumes."  The examiner attributed the Veteran's COPD to his history of "long term smoking and long term exposure to dust from uranium mining and dynamite explosions when he worked as a truck driver hauling these materials without wearing any protective gear."  

Contrary to argument advanced by the Veteran's representative, the Board may assume the competency of any VA medical examiner, including nurse practitioners and physician assistants (and neurologists), as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  However, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As fact-finding by the RO regarding the various environmental exposures and other risk factors in service and postservice was not been accomplished, the February 2011 VA examination and January 2012 addendum are based on a less than complete record, and are inadequate for rating purposes; development for an adequate examination is necessary.

Accordingly, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).
Accordingly, the case is REMANDED for the following action:

1.  The RO must (as the Board's previous remand instructed) conduct exhaustive development to ascertain the extent of the Veteran's asbestos exposure in service (and of any asbestos exposure pre or post service), and then make a formal fact-finding regarding the nature and extent of such exposures, as well as the Veteran's exposure to other known or alleged risk factors for COPD (to include cigarette smoking, exposure to diesel fuel in service, exposure to other environmental hazards postservice, etc.).  The development must be in accordance with all applicable VA guidelines.

2.  Thereafter, the RO should arrange for the Veteran to be examined by a pulmonologist (i.e., a respiratory diseases examination) to determine the etiology of his COPD (and specifically whether or not it is related to exposure to asbestos and/or other environmental hazards (such as diesel fumes exposure) in service.  The examiner must review the Veteran's claims file (specifically including the RO's fact-finding regarding the various environmental exposures and other risk factors in service and postservice).  Any indicated studies should be completed.  Based on review of the record and examination of the Veteran the examiner should provide an opinion as to whether or not it is at least as likely as not (a 50 % or better probability) that the Veteran's COPD is related to his active service (and specifically exposure to asbestos or to diesel fuel fumes therein.)  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

